DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed August 10, 2022 in which claims 1, 1-14 and 18-19 were amended and claim 23 was added.
The previous rejections of the claims under 35 USC 112 are withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is rejected because the claim has been amended to read “which in turn may comprise end-plugs” and “the end-plugs”.  The former language does not require that the end-plugs be present.  Therefore, it is not clear what happens to the flow of metal oxide when there are no end-plugs.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017201171 (appears on the PTO-1449) in view of Thompson (US 20100101211) (appears on PTO-892.
 	WO teaches particulate filters and methods of filtering particulate from a fluid stream.  The disclosure relates to porous ceramic filters for removing particulates from engine exhaust streams (see para 0002).  The system of WO comprises a fuel source comprising at least one fuel additive, a fuel burner in fluid connection with the fuel source; and a porous ceramic structure in a fluid connection with the fuel burner, wherein an exhaust stream comprising particulate matter from the fuel burner is configured to pass through the porous ceramic structure, wherein the at least one fuel additive comprises at least one inorganic component that produces ash upon combustion (see para 0004;0044;0055).  The fuel source may be gasoline or diesel.  The fuel additive comprises at least one metal containing inorganic component (teaches oxides).  Prior to deposition of ash on the structure, the initial ash concentration may be 0 mg/l or clean (see para 0005; 0006; 0081).
 	The porous ceramic structure may represent a flow-through monolith structure.  The monolith may or may not include end-plugs (see para 0026-0032).  WO teaches the use of iron oxide and cerium oxide in isoparaffinic solvent (see para 0039).
 	The porous ceramic structure may be pre-conditioned prior to installation in a vehicle (see para 0045).  Fig 3 depicts a passenger vehicle, such as a car or truck.  It is also possible that the particulate filtration system include commercial vehicles, trains, boats, planes, etc. (see para 0046).  WO meets the limitations of the claims other than the differences that are set forth below.
 	WO does not specifically that the iron compound is dispersed with one or more organic compounds.  However, Thompson teaches this difference.
 	Thompson teaches a method for supplying iron, via the fuel, to the particulate trap of a diesel engine exhaust in a form suitable for promoting trap regeneration.  The method involves the addition to the fuel of a defined colloid of iron oxide (see abstract).  
 	The dispersing means within the colloid preferably consists of one or more 
polyisobutenyl-substituted succinic acids (in diluent) in combination with one or more aliphatic monocarboxylic acids containing between 10 and 18 carbon atoms (see para 0074; 0142; claim 1).
 	It would have been obvious to one of ordinary skill in the art to disperse the iron oxide particles with the claimed acids because Thompson teaches that the combination of these acids are used to disperse iron oxide in fuel that is combusted in engines equipped with a particulate trap.
 	WO does not exemplify depositing the metal oxide particles onto surfaces of the channels of the filter.  However, it would have been obvious to one of ordinary skill in the art to use such particles on the filter because WO teaches various metals may be used and that the oxide of these metals may be used in the process. 
 	WO does not specifically teach that the engine or vehicle is powered by a hybrid power source.  However, no unobviousness is seen in this difference because WO teaches that all passenger vehicle may be used and that this general teaching would encompass a hybrid powered engine.
 	WO does not specifically teach the total deposition of metal oxide on the channels of the particulate filter is in the range of 0.5 to 4 g of metal oxide per liter of particulate filter gaseous capacity.  However, WO teaches that the filter has at least about 10mg/l to 50 mg/l of ash is formed on the structure.  This teaching suggests total deposition of metal oxide on the channels of the particulate filter is in the range of 0.5 to 4 g of metal oxide per liter of particulate filter gaseous capacity.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the examiner has not answered on what different basis the claim 21 method and claim 22 method should be separated from the fuel of claim 20.
 	As stated previously stated, claim 20 is directed to a composition comprising a fuel and a fuel additive.  There are numerous uses for compositions that contain a fuel and a fuel additive.   Such uses would require the examiner to broaden her search outside of the fuel composition art and combustion art.  Such prior art compositions may or may not be used in engines.  See for example US 1,594,521.
 	Applicant argues that the WO reference is an omnibus prior art reference and that the examiner has picked and chosen individual elements from an enormous list of possibilities.
 	The examiner respectfully disagrees.  WO teaches the conditioning limitations as set in the claims.  See WO paragraphs 0004-0008, 0039 and 0059.  The differences between WO and the present claims have been set forth in the rejection.  At no point in Applicant’s arguments does he state that Rose does not teach the limitations of the independent claim.
 	With respect to Applicant’s arguments regarding the 0.5-4 g/l of iron oxide per liter of particulate filter gaseous capacity, the examiner maintains that WO teaching at least 10 mg/l does indeed overlap applicant’s range.  Applicant has not provided any data to show that this broad concentration produces unexpected results.
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17126637/20220909